DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/20/2021, 2/23/2022, 4/18/2022, and 9/28/2022 are being considered by the examiner.
Drawings
The drawings were received on 1/22/2021. These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: In paragraph [0066], a reference is made to Fig. 21E instead of Fig. 22E. Appropriate correction is required.
Response to Amendment
The preliminary amendment to the claims filed 4/20/2021 has been entered:
Claims 18-20 are cancelled.
Claims 21-23 are new.
Claims 1-17 and 21-23 are active.
Claim Objections
Claims 11, 13, and 15 are objected to because of the following informalities:
Claims 11 and 13 recite the limitation “a firearm” in line 2. There is insufficient antecedent basis for this limitation in the claim because a firearm was already recited in claim 1, from which claims 11 and 13 both depend.
 Regarding claim 15, the colon (“:”) at the end of line 4 should be replaced with a semicolon (“;”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “wherein a top surface of the optic mounting platform comprises a recess in the top of the slide” (lines 8-9) is unclear as claimed. How can the top surface of the optic mounting platform comprise a recess in the top of the slide as claimed if the optic mounting platform is also claimed to be formed from at least the top of the slide, to include a front end, a rear end, and sides, and to be greater in width than the slide? Clarification is required.
Claims 16-17 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 11, 13-17 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer (US 20190331461), herein ‘Zimmer’.
Regarding claim 1, Zimmer discloses an apparatus (100), comprising: 
an optic guard (110) for a firearm (Fig. 1), the optic guard including: 
a frame (111b); and 
a bracket (116) having a side (bottom side; Fig. 2B) to attach to a firearm assembly (105, 120), the bracket integrally formed with the frame or fixably attached to the frame (Fig. 3A); 
wherein the frame is arranged to cover part of a front of an optic housing (107) when the side of the bracket is attached to the firearm assembly (Fig. 1D and 2B).
Regarding claim 2, Zimmer discloses wherein the side of the bracket comprises a first side (bottom side; Fig. 2B) of the bracket, and wherein a second side (top side; Fig. 2B) of the bracket defines an optic attachment (Figs. 2B and 3A), wherein the frame covers the part of the front of the optic housing when the optic housing is coupled to the bracket using the optic attachment (Figs. 1D and 2B).
Regarding claim 3, Zimmer discloses wherein the side of the bracket is arranged to attach to the firearm assembly in front of an optic mounting platform (126) of the firearm assembly (Fig. 2B). 
Regarding claim 4, Zimmer discloses wherein the bracket comprises a plate (Fig. 3A), wherein the first side comprises a first side of the plate (bottom side; Fig. 2B), wherein a front section of the bracket includes a front edge of the plate and a back section of the bracket includes a back edge of the plate (Fig. 3A); and 
wherein the frame is integrally formed with the front section of the bracket or fixably attached to the front section of the bracket (Fig. 3A).
Regarding claim 7, Zimmer discloses wherein the frame comprises a fully-enclosed frame (Fig. 3A).
Regarding claim 8, Zimmer discloses wherein a lower region of the frame is non-releasably coupled to the bracket (Fig. 3A) or the bracket defines an opening or protrusion welded to a protrusion or opening defined by the frame. 
Regarding claim 9, Zimmer discloses wherein the first side of the bracket is arranged to attach to an optic adapter mounting interface (120). 
Regarding claims 11 and 13, Zimmer discloses wherein the optic housing is mountable on an additional optic housing (1000) that is mountable on the firearm (par. 83; Fig. 10C), and wherein the first side of the bracket is arranged to mount to the additional optic housing (Fig. 10C).
Regarding claim 14, Zimmer discloses wherein the side of the bracket comprises a protrusion or channel (114) arranged to mate with a channel or protrusion (128) in front of the optic mounting platform (Figs. 1A and 3B). 
Regarding claim 15, Zimmer discloses a slide (105) having a top and sides (Fig. 1A);
wherein the optic mounting platform is integrally formed from at least the top of the slide and includes a front end, a rear end, and sides (Fig. 1A); 
wherein a width of optic mounting platform, from one of the sides of the optic mounting platform to the other side of the optic mounting platform, is greater than a width of the slide from one of the sides of the slide to the other side of the slide (Fig. 2A); and 
wherein a top surface of the optic mounting platform comprises a recess in the top of the slide or the top surface of the optic mounting platform is lower than or coplanar with a section of the top of the slide, wherein the section is located in front of the front of the optic mounting platform or behind a back of the optic mounting platform (Fig. 1A; the top surface of the optic mounting platform is lower than a section of the top of the slide which is located forward of the optic mounting platform).
Regarding claim 16, Zimmer discloses wherein the slide comprises a grip for charging the slide, the grip integrally formed from exterior surfaces of the sides of the slide (Figs. 1A-1D).
Regarding claim 17, Zimmer discloses wherein the top of the slide defines a channel or protrusion (128) in front of the optic mounting platform (Fig. 1A), wherein the side of the bracket comprises a protrusion or channel (114) arranged to mate with the channel or protrusion defined by the top of the slide (par. 31).
Regarding claim 21, Zimmer discloses an apparatus (100), comprising: 
an optic guard (110) for a firearm (Fig. 1), the optic guard including: 
a frame (111b); and 
a plate (116) having a first side (bottom side; Fig. 2B) to attach to a firearm assembly (105, 120), the plate integrally formed with the frame or fixably attached to the frame (Fig. 3A); 
wherein the plate includes a second side (top side; Fig. 2B) that is opposite to the first side of the plate, wherein the second side of the plate defines an optic attachment (Figs. 2B and 3A); and 
wherein the frame is arranged to cover part of a front of an optic housing (107) when the optic housing is mounted to the optic attachment (Figs. 1D and 2B).
Regarding claim 22, Zimmer discloses wherein the plate comprises a monolithic plate (Fig. 3A).
Regarding claim 23, Zimmer discloses wherein the frame is integrally formed with a front section of the monolithic plate or fixably attached to the front section of the monolithic plate (Fig. 3A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US 20190331461) as applied to claim 4 above, and further in view of Elpedes et al. (US 8082688), herein ‘Elpedes’.
Regarding claim 5, Zimmer discloses a second side of the plate (top side; Fig. 2B), opposite the first side of the plate, wherein the second side of the bracket includes mounting holes (118) surrounded by a smooth surface (Fig. 3A), but does not expressly teach wherein the smooth surface of the second side of the plate is arranged to form a sealed enclosure with the optic housing.
Elpedes teaches a firearm (20) and an optical sight (10) with a housing (12), wherein a seal (152) is located on the bottom of the housing (Figs. 5 and 8), the bottom of the housing being adapted to engage a smooth upper surface (162) of a base (160) utilized to mount the optical sight to the firearm (Fig. 15; col. 11 lines 32-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the smooth surface of the second side of the plate of Zimmer to form a sealed enclosure with the bottom of the optic housing as taught by Elpedes in order to prevent debris and fluid from entering the optic housing (Elpedes; col. 11 lines 7-10)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US 20190331461) as applied to claim 2 above, and further in view of Paige (US 6327806), herein ‘Paige’.
Regarding claim 6, Zimmer does not expressly teach wherein the frame includes a top frame segment, a bottom frame segment, and side frame segments, wherein at least one of the frame segments includes grip indentions or grip bumps for charging a slide of the firearm using the optic guard.
Paige teaches a firearm (35) with an optic housing (30) mounted to a slide (20) and a cover (40) which covers part of a front of the optic housing (Figs. 13-14), the apparatus comprising a top frame segment, a bottom frame segment, and side frame segments (Figs. 13-14), wherein at least one of the frame segments includes grip indentions or grip bumps (41; Figs. 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the frame of Zimmer to include a top frame segment, a bottom frame segment, and side frame segments, wherein at least one of the frame segments includes grip indentions or grip bumps as taught by Paige in order to aid with manipulation of the optic guard by a user (Paige; col. 11 lines 2-21).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US 20190331461) as applied to claims 2 and 3 above, respectively, and further in view of Matthews et al. (US 20130283660), herein ‘Matthews’.
Regarding claims 10 and 12, Zimmer does not expressly teach a gap between the covered part of the front of the optic housing and a corresponding part of a back of the frame.
Matthews teaches an optic sight (100) mountable to a slide (102) by a frame (104) which covers part of a front of the optic sight (Fig. 17), wherein a gap exists between a back of the frame and a front of the optic sight (Fig. 17) so as to accommodate a rear sight (120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a gap between the covered part of the front of the optic housing of Zimmer and a corresponding part of a back of the frame as taught by Matthews in order to provide a user access to both the optic sight and a mechanical sight (Matthews; par. 79). 
Conclusion
Claims 18-20 are cancelled. Claims 1-17 and 21-23 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holly (US 11002517) appears to substantially disclose applicant’s claimed invention in its entirety (see, for example, the embodiment of Figs. 19-25). However, a prior art rejection cannot be made in view of Holly because the effective filing date of Holly is 4/9/2020, which is after the effective filing date of the present application on 1/24/2020. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641